Cook, J.,
dissenting. The majority opinion effectively permits the retention of temporary total disability (“TTD”) compensation by claimants who are not temporarily and totally disabled. I therefore respectfully dissent.
The language of R.C. 4123.56(A) conflicts with the majority’s position. It states:
“[P]ayments shall be for a duration based upon the medical reports of the attending physician. If the employer disputes the attending physician’s report, payments may be terminated only upon application and hearing by a district hearing officer * * *. Payments shall continue pending the determination of the matter, however payment shall not be made for the period in which any employee has * * * reached the maximum medical improvement.” (Emphasis added.)
The recoupment provisions of R.C. 4123.511(J), in correlation with the above-emphasized language, further undermine the majority’s position. Directed at claimants who have been “found to have received compensation to which the claimant was not entitled,” R.C. 4123.511(J) demonstrates a legislative expectation that compensation will be repaid by claimants who do not meet the eligibility criteria. Non-eligibility is the key to the right to recoupment. The payment of continued benefits pending a hearing to determine eligibility does not equate with eligibility. A claimant may be eligible to receive payments, but later determined to be ineligible to retain those payments. Continuing payments is a fair method to accommodate the reality that the system does not permit instantaneous hearings.
The majority relies upon a single case — State ex rel. McGinnis v. Indus. Comm. (1991), 58 Ohio St.3d 81, 568 N.E.2d 665, a case which we ought to reconsider because the cases it relies upon do not justify the decision. In McGinnis, claimant’s ongoing TTD compensation was challenged by his employer, which alleged that as of September 30, 1982, claimant could return to his former position of employment. However, because claimant’s attending physician continued to certify an inability to return to work, TTD compensation continued until the January 18, 1984 district hearing officer hearing. At the hearing, the district hearing officer (“DHO”) terminated compensation effective September 30, 1992. The DHO specifically discounted the attending physician’s reports because he had considered nonallowed conditions. Later, all TTD compensation paid after September 30,1982 was declared overpaid, prompting claimant’s mandamus challenge.
The court of appeals found that the commission abused its discretion in assessing an overpayment, and this court affirmed. This court relied on the standard articulated in State ex rel. Martin v. Connor (1984), 9 Ohio St.3d 213, 9 OBR 523, 459 N.E.2d 889. There, the court ruled that compensation could be *527recouped from a claimant only where (1) subsequent information revealed the claimant was not entitled to the money, and (2) the parties believed at the time of payment that the claimant was not so entitled.
In applying Martin, McGinnis reasoned that R.C. 4123.56(A) mandated continued TTD compensation in the event of a dispute. As such, claimant was entitled to the funds, and they could not be taken away. Unfortunately, closer review reveals that in applying Martin, McGinnis only perpetuated an earlier standard that is legally unsound and fiscally untenable.
Martin involved Disabled Workers’ Relief Fund (“DWRF”) benefits to a claimant from 1976 to 1981. Because the DWRF amount was tied to the amount of disability Social Security benefits (“DSS”) received, a subsequent discovery of DSS underpayment meant that DWRF had been overpaid. Efforts by the Bureau of Workers’ Compensation to recover the overpayment via compensation offset were opposed in mandamus.
This court permitted the claimant to keep the nine thousand dollar overpayment. To do so, however, it was necessary to distinguish State ex rel. Weimer v. Indus. Comm. (1980), 62 Ohio St.2d 159, 16 O.O.3d 174, 404 N.E.2d 149, which four years earlier had upheld the commission’s recovery of an overpayment generated by clerical error.
Martin compared Weimer with an even earlier case — Indus. Comm. v. Dell (1922), 104 Ohio St. 389, 135 N.E. 669. Martin stated that the difference between Weimer and Dell was the parties’ good faith belief in compensation entitlement when payment occurred. Martin held that neither the bureau nor the claimant in Weimer could have legitimately believed that claimant was entitled to the overpaid amount, even when made. Martin, therefore, relied on Dell — a case which, according to the Martin majority, prohibited recoupment from one with an initial good faith belief in compensation entitlement.
The problem is that Dell said no such thing. Dell was a continuing jurisdiction case, not a recoupment case. Dell involved the receipt of death benefits by a widow whose decedent also had an undisclosed and undivorced first wife. Dell addressed the commission’s continuing jurisdiction to reopen the issue of benefit eligibility and stop payments to the second woman. Dell never discussed the status of payments already made and never stated — expressly or impliedly — that the second wife could keep the money. To the contrary, this passage from Dell suggests the opposite:
“The commission should be held to have inherent power to prevent the misappropriation or the misapplication of the insurance fund to claimants who are afterwards found not to be entitled thereto. The state insurance fund is in the nature of a trust fund and it is the duty of the commission to impartially distribute the same among persons entitled thereto and not permit the fund to be *528depleted or become the object of fraud or imposition, and it being clearly their moral and legal duty to correct any mistake or fraud or imposition which will result in a misapplication or a misappropriation of any part of the fund the law should not be so construed, even in case of the ambiguity, neither should the legislature be held to have intended to enact any provisions which would hamper in any manner or interfere with the members of the commission in their efforts to properly protect the fund.” Id. at 396-397,135 N.E. at 672.
In attempting to equate Weimer and Dell, Martin created a recoupment standard that lacks legal foundation. This, in turn, discredits McGinnis’s premise. Equally important, Dell embodies a pivotal question, that is, why a claimant who is not temporarily and totally disabled can be permitted to retain TTD benefits?
The majority’s decision disregards three workers’ compensation tenets: Dell’s prohibition against fund misapplication; the prohibition against claimant windfalls pronounced in State ex rel. Wireman v. Indus. Comm. (1990), 49 Ohio St.3d 286, 551 N.E.2d 1265; and the “some evidence” rule. In addition, it essentially renders meaningless the prerequisites to TTD compensation set down in State ex rel. Ramirez v. Indus. Comm. (1982), 69 Ohio St.2d 630, 23 O.O.3d 518, 433 N.E.2d 586.
For the reasons stated above, I would deny the writs of mandamus and prohibition.
Moyer, C.J., concurs in the foregoing dissenting opinion.